Case: 20-60365     Document: 00516069906         Page: 1     Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 26, 2021
                                  No. 20-60365
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Fernando Rigoberto Sierra-Alvarado; Emerson David
   Sierra-Perdomo,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A206 480 506
                              BIA No. A206 480 507


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          On behalf of himself and his minor child, Fernando Rigoberto Sierra-
   Alvarado, a citizen of Honduras, seeks review of the Board of Immigration



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60365      Document: 00516069906          Page: 2   Date Filed: 10/26/2021




                                    No. 20-60365


   Appeals’ (BIA) denying his applications for asylum, withholding of removal,
   and relief under the Convention Against Torture (CAT).              The BIA
   concluded: Sierra failed to prove the requisite elements for asylum and
   withholding of removal; and CAT relief was not warranted because Sierra,
   fearing retaliatory gang violence after he reported his second son’s murder to
   the police, did not prove he would be tortured upon removal. Sierra contends
   substantial evidence supports opposite conclusions.
          In considering the BIA’s decision (and the Immigration Judge’s (IJ)
   decision, to the extent it influenced the BIA), legal conclusions are reviewed
   de novo; factual findings, for substantial evidence. Orellana-Monson v. Holder,
   685 F.3d 511, 517–18 (5th Cir. 2012); Zhu v. Gonzales, 493 F.3d 588, 593 (5th
   Cir. 2007) (reviewing IJ’s decision because “BIA expressly adopted and
   affirmed the IJ’s findings and holding”). Under the substantial-evidence
   standard, petitioner must demonstrate “the evidence was so compelling that
   no reasonable factfinder could conclude against it”. Carbajal-Gonzalez v.
   INS, 78 F.3d 194, 197 (5th Cir. 1996). Relief is improper “unless the evidence
   compels a contrary conclusion”. Id.
          To qualify for asylum, applicant must establish, inter alia, either past
   persecution, or a well-founded fear of future persecution, based on one of five
   enumerated grounds in 8 U.S.C. § 1101(a)(42)(A) (defining refugee). The
   “standard for obtaining withholding of removal is even higher than the
   standard for asylum”, and “the failure to establish a well-founded fear for
   asylum eligibility also forecloses eligibility for withholding of removal”.
   Orellana-Monson, 685 F.3d at 518.
          One such enumerated ground is membership in a particular and
   socially distinct group, “composed of members who share a common
   immutable characteristic”. Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237




                                         2
Case: 20-60365      Document: 00516069906          Page: 3   Date Filed: 10/26/2021




                                    No. 20-60365


   (B.I.A. 2014). Sierra fails to demonstrate his proposed group meets this
   standard.
          To obtain relief under CAT, applicant must show, inter alia, it is more
   likely than not that, if removed, he will be tortured with government
   acquiescence or involvement.       8 C.F.R. §§ 1208.16(c)(2) (prescribing
   eligibility for withholding of removal under CAT), 1208.18(a)(1) (defining
   torture as act performed with “consent or acquiescence of” public official).
   Sierra, having no contact for several years with the gang he fears, fails to
   provide any evidence the Honduran government will participate in, or turn a
   blind eye to, any torture. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 494 (5th
   Cir. 2015) (general contentions regarding official unwillingness to investigate
   gang violence “may weigh against [the IJ’s] conclusion, [but does not]
   compel the opposite conclusion” (emphasis omitted)).
          DENIED.




                                         3